Citation Nr: 1817069	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to service connection for hypertension.

2.   Entitlement to service connection for prostate cancer.

3.   Entitlement to a rating in excess of 10 percent for a lumbar spine disability prior to December 5, 2011; and 20 percent thereafter.

4.   Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to February 24, 2016; and 20 percent thereafter.

5.   Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy prior to February 24, 2016; and 20 percent thereafter.

6.   Entitlement to service connection for a prostate disorder other than prostate cancer.

7.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 in the Army; and from August 1990 to July 1991, February 1997 to May 1997, and April 2003 to March 2004 in the Air Force.  Between 1979 and 2007, he also had several periods of active duty for training (ADT) and inactive duty for training (IDT) as a reservist.  See Service Personnel Records at p.35, 38-38 of 117.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for a lumbar spine disability, but denied service connection for hypertension and a prostate disorder. 

A December 2011 rating decision awarded a higher 20 percent rating for the Veteran's lumbar spine disability, effective December 5, 2011.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993)

A July 2015 rating decision awarded separate 10 percent ratings for the Veteran's radiculopathy of the right and left lower extremities (each), effective September 24, 2009.  A September 2017 rating decision then increased the ratings for the Veteran's right and left lower extremity radiculopathy to 20 percent (each) effective the date of the Veteran's hearing.  As these ratings involve neurologic manifestations of the Veteran's lumbar spine disability, the Board finds that entitlement to higher ratings for these disabilities is also presently before the Board.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Columbia, South Carolina.  A transcript of the proceeding has been associated with the claims file.

These matters were previously before the Board in September 2016, at which time they were remanded for further development.  A review of the record reveals that there has been substantial compliance with its prior remand directives and these issues are properly before it.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for a right eye disorder, the Board notes that by the same September 2017 rating decision which increased the Veteran's ratings for his right and left lower extremity radiculopathy, the RO granted service connection for pinguecula and status post pterygium removal, right eye, with an evaluation of 10 percent effective September 24, 2009.  Because the Veteran has not disagreed with the rating or effective date for his right eye disability, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Finally, the Board notes that recently received SSA records indicate that the Veteran reported not being able to work since April 2011 as he was not able to sleep because of pain back.  As a result, the Board finds that a claim for individual unemployability has been raised as part and parcel of the claim for an increased rating for the Veteran's lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities).  
The issues of entitlement to service connection for a prostate disorder other than prostate cancer and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's hypertension clearly and unmistakably preexisted his period of service beginning in April 2003; and it was clearly and unmistakably not aggravated by his service.

2.   The Veteran's current prostate cancer is not attributable to incident or event of his periods of service.

3.   Prior to December 5, 2011, the Veteran's lumbar spine disability manifested by, at worst, forward flexion limited to 90 degrees and a combined range of motion of 185 degrees.  The Veteran does not have a diagnosis of IVDS and there were no periods of physician prescribed bedrest.  

4.   Since December 5, 2011, the Veteran's lumbar spine disability has manifested by, at worst, forward flexion limited to 50 degrees with no ankylosis of the thoracolumbar spine.  The Veteran does not have a diagnosis of IVDS and there were no periods of physician prescribed bedrest.

5.   For the entire appeal period, the Veteran's service-connected right lower extremity radiculopathy has manifested by moderate incomplete paralysis of the sciatic nerve.

6.   For the entire appeal period, the Veteran's service-connected left lower extremity radiculopathy has manifested by moderate incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2.   The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.

3.   The criteria for a rating in excess of 10 percent prior to December 5, 2011, for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 3.400 (o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

4.   The criteria for a rating in excess of 20 percent from December 5, 2011, for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).

5.  For the entire appeal period, the criteria for a rating of 20 percent for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155; 5107; 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 8520 (2017).

6.  For the entire appeal period, the criteria for a rating of 20 percent for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155; 5107; 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 
Neither the Veteran, nor his representative, has referred to any deficiencies in VA's duty to notify.  With regard to VA's duty to assist, the representative contends that the March 2017 VA examination afforded to the Veteran for his back is inadequate because it fails to address the Veteran's "lumbar spine disability and on his effects of activities of daily living."  However, this is simply not the case.  In particular, the March 2017 VA examination report notes that the Veteran reported being able to perform all activities of daily living adequately.  In addition, a complete examination of the Veteran's lumbar spine was performed and the examiner noted that the Veteran had pain during forward flexion and extension on active and passive motion and there was no evidence of pain on non-weight bearing.  The examiner additionally noted the Veteran's report that he does not experience limitation of motion or function due to mild flares-ups.  See Correia v. McDonald, 28 Vet. App. 158, 170 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, the Board finds the examination adequate and that VA has met its duties to notify and assist.

II.  Service Connection

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), such as hypertension and malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Furthermore, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Further, except as provided in 38 C.F.R. § 3.317 (c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b) , provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i) and (ii) (except as to delimiting date).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).





Hypertension

Service treatment records from April 2003, three days after the Veteran entered active service, note that he reported taking prescription medication to control high blood pressure.  There is no record of the Veteran previously having been prescribed blood pressure medication in service.  September 2003 service treatment records reflect hypertension was diagnosed, and HCTZ was started.  

Recent VA treatment records reflect that the Veteran has been followed for hypertension.

At his February 2016 Board hearing, the Veteran stated that a private physician linked his hypertension to service.  The Veteran stated that he had symptoms in service but was not able to sit down and get tested given the nature of his service.  He stated that he was formally diagnosed with hypertension approximately one year post-service.  He reported symptoms of feeling weak as a result of high blood pressure in service.

In accordance with the Board's prior remand directives, a VA medical opinion was obtained regarding the Veteran's hypertension.  The examiner stated "a review of the 1976 through 2001 active duty records [was] performed with care and consideration.  The clinical records clearly and unmistakably demonstrated normal blood pressure through [the Veteran's] tours of active duty [prior to 2001]."  The examiner cited to various examples including a June 1976 report of medical examination which observed a normal blood pressure reading (120/76); a June 1979 separation examination which showed normal blood pressure (120/70); an April 1978 dental history report which asserted that there was no history of heart trouble or abnormal blood pressure; a September 1982 physical examination which showed no history of high or low blood pressure, heart trouble, shortness of breath or pain or pressure in the chest and a blood pressure reading of 130/80; as well as normal blood pressure readings in October 1985, May 1991, April 1996, and April 2001.

The examiner then stated that the Veteran clearly and unmistakably entered his 2002-2003 tour of duty with a diagnosis of hypertension for which he saw and was treated by his private physician.  In support of this conclusion, the examiner referenced an April 2003 note which contained a diagnosis of high blood pressure that pre-existed his 2003 tour of duty.  This was confirmed by a June 2003 private medical note that indicated the use of Lotrel for the treatment of hypertension.  The examiner then stated that "all notes clearly and unmistakably show sustained hypertension over his tour of duty" and therefore the Veteran's blood pressure was clearly and unmistakably not aggravated by his military service.  In support of his conclusion, the examiner noted that all notes were negative for any complications and/or residual of sustained hypertension.  She cited to an immediate post-service VA examination from June 2004 which showed the Veteran had similar systolic and diastolic pressure (153/103) to active duty as well as a March 2005 treatment record which showed a blood pressure of 141/83.  The examiner stated "clinically, the cardiovascular and pulmonary physical examinations were normal.  Subjectively, there were no complaints of residual[s] related to heart trouble, shortness of breath, autonomic dysfunction, orthostatic balance, neurovascular changes in upper or lower extremities, renal dysfunction and/or headaches."  

The examiner additionally noted that a review of current VAMC clinical notes and Social Security documentation show that the Veteran's blood pressure maintains appropriate systolic and diastolic levels with medication and without any signs and symptoms of cardiovascular pulmonary and/or hemostatic complications.  The examiner's ultimate conclusion was that the Veteran's hypertension clearly and unmistakably was not aggravated by his service "because the systolic and diastolic pressure remained constant (sustained) through his tour of duty and independent of his lack of compliance and instruction of prescribed medication thereof.  The medical conclusions are based on a comprehensive review of the VBMS e-folder, medical evidence from the clinical file, lay statements, CAPRI and current medical literature."

First, the Board notes that the record is clear that the Veteran has a current diagnosis of hypertension.  In addition, the Veteran has reported that he had in-service symptoms of hypertension.  Therefore, the first and second elements of service connection are met.

Therefore, the remaining questions are essentially when the Veteran's hypertension had its onset and if his hypertension is directly related to service or if pre-existing, whether it was aggravated thereby.

Here, as noted above, the Veteran has had various periods of active duty service.  A June 1976 entrance examination shows that the Veteran denied high blood pressure.  He again denied having abnormal blood pressure in April 1979.  There is nothing in his treatment records from August 1976 to August 1979 indicating high blood pressure.  His April 1996 report of medical examination shows a blood pressure reading of 134/88.  In addition, on periodic examination in April 2001, the Veteran was found to be clinically normal with a blood pressure reading of 132/82.  Essentially the first indication of hypertension was in April 2003, where service treatment records note a diagnosis of high blood pressure that pre-existed the Veteran's 2003 tour of duty.  Based on this information, the August 2017 VA examiner found that "that the Veteran's blood pressures throughout his 1986-2001 active duty tours related to and demonstrated normal range of systolic and diastolic pressures."  The examiner also opined that the Veteran's hypertension clearly and unmistakably preexisted service.

The Board finds that the August 2017 VA examiner provided an opinion of pre-existence based upon review of the entire claims folder, including the Veteran's lay statements, and provided clear conclusions with supporting rationale.  There are no contrary medical opinions of record.  On the entirety of the record, the Board finds that the Veteran had normal blood pressures through his 1976-2001 active duty tours and therefore his hypertension did not have its onset during a period of active service prior to April 2001.  However, with regard to his 2003 period of service, the Veteran finds that the Veteran's hypertension clearly and unmistakably existed prior to this period.

Turning to the next question of whether the evidence of record shows that the Veteran's preexisting hypertension clearly and unmistakably was not aggravated (permanently worsened) by his service, the Board notes that the August 2017 VA examiner found that the Veteran's hypertension was not aggravated by military service because the systolic and diastolic pressure remained constant (sustained) through his tour of duty and independent of his lack of compliance and instruction of prescribe medication.  The examiner specifically noted that immediately post-service, the Veteran was afforded a VAMC combat veteran special examination.  On examination, it was noted that the Veteran's systolic and diastolic pressures (153/103) were similar to those observed on active duty.  Moreover, a review of current VAMC clinical notes and social security documentation reveals that the Veteran's blood pressure maintains appropriate systolic and diastolic levels with medication and without any signs and symptoms of cardiovascular, pulmonary and/or homeostatic complications; which would suggest a worsening.  The VA examiner's medical opinions were based on a comprehensive review of the Veteran's claims file, medical evidence from his clinical file, lay statements, as well as current medical literature.  The opinions are supported by a detailed rationale, and reference relevant medical principles.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  While throughout the examination report, the examiner seems to confuse the standard of "at least as likely as not" and "clear and unmistakable," at certain points in the opinion the examiner did use the correct standard and in addition, based on a full reading of the report, it is clear that the examiner's opinion was that there was clear and unmistakable evidence that the Veteran's hypertension was not aggravated by service.  See Lee v. Brown, 10 Vet. App. 336 (1997) (an opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words).  

Because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, his hypertension is not related to an undiagnosed illness as it is a condition that has a clear diagnosis.  Furthermore, the medical evidence of record does not indicate that his hypertension is a medically unexplained chronic multi-symptom illness defined by clusters of signs or symptoms.  Accordingly, the Board finds that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for hypertension cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In addition, the Board notes that the Veteran and his representative have variously contended that his hypertension began in service and was diagnosed post-service.  However, this is inconsistent with the cited evidence of record, which shows that the Veteran was taking medication for hypertension during service beginning in 2003.  In addition, the Board acknowledges that the Veteran reported that his private physician (Dr. A) related his hypertension to his active duty service; however, as noted above, when the RO contacted the Veteran to attempt to obtain these outstanding records, the Veteran failed to provide the records or a signed release.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  Thus, while the Veteran is competent to report what a doctor relayed to him, the Board finds his statements are outweighed by the more probative evidence of record, to include the private treatment records, service treatment records, and the August 2017 VA medical opinion.  Specifically, as noted above, the August 2017 VA medical opinion was based on a review of the Veteran's entire claims file, to include service treatment records.  Here, even accepting the Veteran's statements as true, because the Veteran has failed to provide the records or a signed release for Dr. A, the Board is unable to discern the reasoning behind Dr. A's medical opinion; and as a result, the Veteran's reports of a medical nexus opinion lacks probative weight.

Finally, to the extent the Veteran himself has stated that his hypertension is related to service, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the past and current manifestations of his hypertension, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Therefore, the Board finds that the Veteran's hypertension did not manifest during the Veteran's active duty service from 1976-2001; and his hypertension clearly and unmistakably preexisted his active duty service in 2003 and clearly and unmistakably was not aggravated thereby.  The benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Service connection for hypertension must therefore be denied.

Prostate Cancer

The Veteran contends that his prostate cancer is related to service.  The Veteran's other prostate conditions are addressed in the remand portion of the decision below.

The Veteran testified at his Board hearing that he experienced urinary frequency in service.  Also, his representative asserted at the Board hearing that the Veteran's prostate condition relates to his exposure to burning trash in Iraq.  The Veteran testified that he worked less than one mile from burn pits in Iraq. 

By an April 2011 statement, the Veteran asserted that he took some type of pills that included nerve agents during his first period of active service, apparently between 1976 and 1979, and that he experienced urinary frequency ever since that time.

A May 1986 Air Force Reserves medical record reflects an enlarged prostate was noted.  An April 1990 periodic examination, however, reflects his prostate was within normal limits.  These records are not from a period of regular active duty.

Subsequently, the Veteran's DD 214 Forms reflect that he served on active duty from December 1990 to May 1991 in the Operation Desert Shield/Storm "area of responsibility" (and had 5 months of foreign service).  His May 1991 separation report of medical history reflects he checked the box "yes" as to whether he experienced frequent or painful urination.  His DD 214 Forms also show that he served in Iraq from September 2003 to January 2004.  His January 2004 post deployment assessment (from Iraq) reflects he checked the boxes "often" when asked if he was exposed to burning oil fires or smoke from burning trash or feces. 

VA treatment records show prostate cancer was diagnosed after a biopsy in January 2013.  An April 2013 VA surgical report reflects a prostatectomy was performed.

The Veteran was afforded a VA examination for his prostate in March 2017.  The examiner noted that the Veteran's contention that he believes his prostate cancer is related to his diagnosed condition of prostatitis and BPH, which he contends are also related to service.  The examiner opined that it is less likely than not that the Veteran's current condition of prostate cancer was caused by or related to active service.  As rationale, the examiner stated:

My opinion is based on my current [examination], [Veteran] interview, STR review and review of the literature.  It is to be pointed out that [the Veteran] was diagnosed with prostate cancer in 2013, and there is no evidence at all that condition started during active service.  Vet however is contending that BPH and prostatitis is related to this condition.  It is noted that Vet did complain of enlarged prostate and symptoms of urinary frequency in 1986 when he was in the Reserves.  He was also treated after release from 2007-2013 at the CHS VA as documented in CAPRI, but it is to be pointed out that BPH or enlarged prostate does not cause prostate cancer or is a precursor to prostate cancer.  Regarding as per [Veteran,] he was diagnosed with the condition during service, but this was not supported by STR's review.  VBA remand did state that he was treated for prostatitis at the VA from 2007-2008 but this was not found during my review of CAPRI.  Even if indeed he was treated for prostatitis in 2007 and 2008 this still does not connect it to active service.  Review of the literature did show that inflammation of the prostate could be a risk in acquired gene mutation to cause prostate cancer, but the consensus is more study is needed since data is still not conclusive.  The exact cause of prostate cancer is not known, but a majority of experts agree that genetics, family history and age and even race are important factors in its causation.  The prostate usually gets larger as an individual ages.  Having an enlarged prostate (BPH) however is very common in older men and does not increase the risk of getting prostate cancer.  Family history is a very important factor in the etiology of prostate cancer.  As per consensus among experts in the field, the risk of getting prostate cancer is doubled if a father or brother also has the disease.  It is very important to point out that this Veteran's father has also been diagnosed with prostate cancer.  Another factor to consider is race, since it has been seen statistically that more men of African American descent have a higher incidence of the disease as compared to men of other races.

With regard to whether the burning trash could be a possible factor for the Veteran's development of prostate cancer, the examiner stated "many researchers state that exposure to radiation or chemicals has not been proven to cause gene mutations particularly in prostate cells."

Here, the evidence is clear that the Veteran had a diagnosis of prostate cancer, which is currently in remission.  In addition, he has alleged an in-service injury related to being exposed to burning trash as well as experiencing urinary frequency in service.  Therefore, the first and second elements of service connection have been met.

However, with regard to whether there is a so called nexus between the Veteran's prostate cancer and his active duty service, the evidence is against a finding of a linkage between the onset of the current prostate cancer and a period of service.  Rather, the evidence shows that the Veteran's current prostate cancer had no relationship to environmental hazards or urinary frequency documented in his service treatment records.  (See May 1991 Service Treatment Records).

The May 2017 VA examiner's conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination.  Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the prostate cancer and a period of the Veteran's service.

Further, there is no evidence of prostate cancer in service or within one year of service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  No examiner in service, or since, has established chronicity or an underlying chronic disease process in service.  Thus, characteristic manifestations sufficient to identify the disease (malignant tumor) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of prostate cancer within one year of separation from service.  Thus, service connection cannot be awarded on a presumptive basis.  38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Additionally, though the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War, is a Persian Gulf Veteran, and contends that his current prostate cancer onset from exposure to environmental hazards (i.e., performing field sanitation duties which involved picking up and disposing of human waste by burning) during his service in the Gulf, the presumptions referable to Persian Gulf veterans are inapplicable.  His reported symptoms have been attributed to the known diagnosis of prostate cancer.  Thus, service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

The only other evidence of record supporting this claim is the various general lay assertions.  The Veteran was competent to state that he was exposed to burning trash and other environmental hazards in service.  In this regard, the Board acknowledges the Veteran's statements that "in 1990, I served in Desert Storm with the 38th APS.  We were constantly exposed to burning trash, vehicles, and debris.  We traveled throughout part of Iraq for eight months.  In 2003, I served another tour with the same unit in a more compact disbursement."  However, he is a lay person and is not competent to establish that he has current prostate cancer related thereto.  The question regarding the etiology of such disability is a complex medical issue that cannot to be addressed by a layperson.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As such, the claim for entitlement to service connection for prostate cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.   Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Lumbar Spine

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability. 

Service connection for chronic strain of the lumbosacral spine was granted by an August 2010 rating decision, effective September 24, 2009.  Then, by a December 2011 rating decision, the RO increased the Veteran's rating to 20 percent effective December 5, 2011, the date of the Veteran's VA examination. 

For the entire appeal period Veteran's lumbosacral spine disability has been rated 
under 38 C.F.R. §4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2017). 

Under this formula, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 10 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted when there is incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

VA treatment records from July 2010 note that the Veteran complained of lower back pain with left radicular symptoms.

The Veteran was afforded a VA examination for his back in August 2010.  On examination, he reported injuring himself by accidentally walking off a cliff, falling 10-12 feet and landing on his feet during active duty.  He reported having constant low back pain since, which was present all day, every day, and which worsened with sitting for more than one hour.  He did not have any limitations with standing or walking.  He had no surgeries on his back and did not use a brace, cane, or crutch.  He took Tylenol and tramadol for the pain which he reported helped.  He reported pain which radiated down the side of both of his legs.  He denied any bowel or bladder issues to include incontinence.  He did not have any prescribed best rest in the year prior and he stated that he did not experience any flare-ups.  Examination showed sensation was normal in the upper and lower extremities bilaterally.  Strength testing was 5/5.  He had normal spine curvature and symmetry; no spasms; but he did experience tenderness to palpation of the lumbosacral paraspinous muscles of the spine.  He had flexion to 90 degrees with pain beginning at 90 degrees; extension to 15 degrees with pain beginning at 15 degrees; bilateral lateral flexion to 20 degrees with pain beginning at 20 degrees; and bilateral lateral rotation to 20 degrees with pain beginning at 20 degrees.  He did not have additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  

VA treatment records from February 2011 show that the Veteran complained of lower back pain but reported doing well on tramadol.

VA treatment records indicate that that the Veteran underwent an MRI in June 2011.  The examiner noted a diagnosis of lower back pain with radiculopathy.  

The Veteran was afforded a VA examination in December 2011.  The examiner noted a diagnosis of chronic lumbar spine strain with radiculopathy.  On examination, the Veteran reported that he experienced flare-ups of his back in that he experienced 10/10 pain twice on a monthly basis.  On objective testing, he had forward flexion to 60 degrees with pain beginning at 60 degrees; extension to 20 degrees with pain beginning at 20 degrees; bilateral lateral flexion to 20 degrees with pain beginning at 20 degrees; and bilateral lateral rotation to 15 degrees with pain beginning at 15 degrees.  He was able to perform repetitive use testing with no additional loss of motion.  The examiner noted that the Veteran experienced functional loss of his lumbar spine in that he had less movement than normal; pain on movement; and interference with sitting, standing and/or weight-bearing.  The Veteran had pain on palpation of the paraspinal muscles but no guarding or muscle spasms.  Muscle strength testing and sensory examination were normal.  Straight leg raise testing was positive bilaterally.  The examiner stated that the Veteran experienced bilateral moderate constant pain; bilateral moderate intermittent pain; and bilateral moderate numbness.  The examiner stated that the Veteran's radiculopathy involved the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) and that the severity of the Veteran's radiculopathy was moderate.  The Veteran did not have any other neurological abnormalities related to his lumbar spine disability.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the lumbar spine.  The Veteran was noted to constantly use a cane for normal mode of locomotion.  

VA treatment records from September 2012 show that the Veteran complained of constant lower back pain which would shoot down his buttocks to his left knee.  He reported numbness, weakness, and increased tingling.  

The Veteran was afforded another VA examination for his back in February 2013.  He reported numbness and tingling from his lumbar region, down posterior spine to below knees, with left leg worse than right leg.  He reported using a cane for assistance, being able to tolerate walking 1/4 mile prior to rest, and being able to tolerate standing 15-20 minutes prior to rest.  He denied any bowel or bladder incontinence.  He reported flare-ups in the form of pain which occurred 2-3 times a month, with one reported ER visit for back pain in 2012.  On examination, he had flexion to 50 degrees with painful motion beginning at 0 degrees; extension to 20 degrees with painful motion beginning at 0 degrees; bilateral lateral flexion to 15 degrees with painful motion beginning at 0 degrees; and bilateral lateral rotation to 25 degrees with painful motion beginning at 0 degrees.  The Veteran was able to perform repetitive-use testing with no additional loss of motion.  The examiner noted that the Veteran had functional loss in that he experiences less movement than normal; pain on movement; and interference with sitting; standing; and/or weight-bearing.  He did not experience any muscle spasms.  Muscle strength, reflex testing, and sensory examination were normal.  Straight leg raise testing was positive.  The examiner opined that the Veteran experienced mild constant pain; mild intermittent pain; mild paresthesias and/or dysesthesias; and mild numbness bilaterally.  The examiner stated that the severity of the Veteran's radiculopathy was mild.  He additionally stated that the Veteran did not have IVDS.  The examiner stated that the Veteran's lumbar spine disability impacted his ability to work in that he had recently been approved for SSI disability due to his back and PTSD.  She noted that the Veteran's previous job was recycling truck driving and the Veteran could not tolerate long standing and sitting required by the job as a result of his lumbar spine.

By a July 2013 rating decision, the Veteran was granted service connection for radiculopathy of the right and left lower extremities with an evaluation of 10 percent each effective September 24, 2009, the date the Veteran filed his claim. 

At his February 2016 Board hearing, the Veteran testified that his lumbar spine disability had worsened in the 12 months prior.  He testified that, among other things, he needed to sit or lay down when doing household chores or yard work, and that he had to stop and rest two or three times a day due to his lumbar spine.  He additionally reported a worsening in severity of his bilateral lower extremity radiculopathy.

The Veteran was afforded another VA examination in March 2017.  On examination, the Veteran reported a history of mild flares but no history of incapacitating episodes within the year prior.  On examination, the Veteran had normal range of motion.  He had flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees, right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Pain was noted on examination; however the examiner found that it did not result in/cause functional loss and the Veteran did not report having any function loss or functional impairment of the thoracolumbar spine.  The examiner stated the Veteran "could do repetitive motions without additional functional loss due to weakened movement, excess fatigability, incoordination or pain.  There are mild flares but without any incapacitating episodes within the past year.  No limitation of motion or function due to mild fares.  There is no evidence of ankylosis.  His current range of motion testing is normal albeit with pain at the end of the motion on forward flexion and extension.  He has no functional loss.  Active and passive motions are the same.  He has moderate bilateral lower extremity radiculopathy, which in my opinion, could be helped with proper medication."  There was no evidence of pain on non-weight bearing.  The Veteran did not experience muscle spasms or guarding of the thoracolumbar spine.  Muscle strength testing and reflex examination were normal.  Sensory examination showed decreased sensation in the lower leg/ankle and in the foot/toes bilaterally.  Straight leg raising test was positive.  The examiner noted that the Veteran experienced mild constant pain; moderate paresthesias and/or dysesthesias; and moderate numbness bilaterally.  The examiner opined that the severity of the Veteran's radiculopathy was moderate.  The Veteran did not have any other neurological abnormalities or findings related to his spine.  He did not have IVDS.  

Prior to December 5, 2011 for the Service-Connected Lumbar Spine Disability

Prior to December 5, 2011, the Veteran has been assigned a 10 percent rating for his lumbar spine disability.  As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 20 percent rating is warranted only when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.

Here, the evidence does not show that the Veteran's forward flexion was greater than 30 degrees but not greater than 60 degrees prior to December 5, 2011.  On VA examination in August 2010, the Veteran had flexion to 90 degrees with pain beginning at 90 degrees.  His combined range of motion was 195 degrees.  He did not experience muscle spasms or guarding.  In addition, the Veteran stated that he did not experience any flare-ups.

Further, the examination report specifically indicates that the Veteran was not prescribed bedrest in the 12 months prior to examination.  As noted, in order to warrant a 20 percent rating under the formula for rating IVDS, the evidence must demonstrate that the Veteran experienced incapacitating episodes having a total duration of at least two weeks but less than four weeks during the 12 months prior.  This has simply not been demonstrated.

The current regulations also allow for separate neurological evaluations.  See Note (1), General Rating Formula for Diseases and Injuries of the Spine.  As previously noted, the Veteran is currently service-connected for left and right lower extremity radiculopathy, rated as 10 percent disabling from September 24, 2009, the date the Veteran filed his original claim.  The Board will discuss the propriety of these ratings separately as the Veteran is already service-connected for these issues.

The Board notes that the Veteran has not demonstrated any additional neurological abnormalities related to his service-connected lumbar spine disability beyond his already service-connected bilateral lower extremity radiculopathy.  In this regard, the Board notes that at no point prior to December 5, 2011 did the Veteran complain of, nor was he treated for bowel or bladder impairment related to his lumbar spine disability.  Therefore, separate ratings other than those currently assigned for neurological abnormalities are not warranted.

Thus, the Board finds that for the period prior to December 5, 2011, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine less than 60 degrees.  It also does not demonstrate that the Veteran's combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  During this period, the least amount of flexion the Veteran had was to 90 degrees. 

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain.  However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates him for this symptom.  While the Board does not dispute that the Veteran experienced constant back pain, his back pain did not produce functional loss that manifested by adequate evidence of disabling pathology for a rating in excess of 10 percent.  Here, the Veteran reported that he did not experience flare-ups and instead his pain was constant.  The Board finds his reports of pain both competent and credible.  However, disability ratings are based on the extent to which the Veteran's pain, or other factors, reduce range of motion.  Thus, even accepting the Veteran's reports of pain, the Board finds that the evidence of record does not support a rating in excess of 10 percent for his lumbar spine disability prior to December 5, 2011.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In summary, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted prior to December 5, 2011 and examination did not objectively demonstrate any additional neurological abnormalities other than those currently rated.

Since December 5, 2011for the Service-Connected Lumbar Spine Disability

Based on the above evidence, the Board finds that for the appeal period since December 5, 2011, the Veteran's lumbar spine disability does not warrant a rating in excess of 20 percent. 

In order to warrant a rating in excess of 20 percent for the Veteran's lumbar spine disability, the evidence would need to show that the Veteran's lumbar spine disability resulted in limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  However, for such period, the Board finds that, even considering the Veteran's additional functional loss due to pain, there was no evidence that flexion was limited to 30 degrees or less to warrant a higher rating under the General Rating Formula.  In this regard, the most restrictive flexion documented was to 50 degrees with no additional limitations after three repetitions of range of motion.  Additionally, the Board has considered VA treatment records and there are no additional functional factors present to serve as a basis for an evaluation in excess of the Veteran's currently assigned 20 percent on the basis of limitation of motion.

The Board recognizes the Veteran's statements attesting to his spine pain.  Lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the Board has considered the Veteran's statements that his back disability results in flare-ups.  However, while the Veteran experiences flare-ups, he is still able to function and there is no evidence that such flare-ups result in functional loss/impairment that resulted in greater limitation of motion.  Indeed, throughout the appeal, the Veteran has described flare-ups which cause pain and on most recent VA examination, the Veteran specifically reported that his flare-ups do not cause limitation of motion.  

As noted, on most recent VA examination, the Veteran was found to have experienced pain "at the end of motion on forward flexion and extension."  However, the examiner specifically stated that the pain did not cause functional loss and the Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine.  Essentially, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes that at points during his appeal period, he has had limited range of motion due to pain.  In addition, on VA examination in February 2013, the examiner stated that the Veteran had functional loss due to pain in that he had less movement than normal; pain on movement; and interference with sitting, standing and/or weight-bearing.  However, even considering this, there is no evidence that his functional loss amounted to flexion to 30 degrees or less; much less ankylosis.  The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination that results in additional limitation of motion to the degree that would warrant an increased rating.

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) has neither been alleged nor shown.  Additionally, on VA examination in December 2011, February 2013, and March 2017, ankylosis was not found.  Therefore, there is no basis for a higher rating due to favorable ankylosis of the entire thoracolumbar spine (40 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) the General Rating Formula.

In addition, consideration has been given as to whether a higher disability rating could be assigned under the General Rating Formula for IVDS Based on Incapacitating Episodes.  Here, the Veteran does not have a diagnosis of IVDS and there is no indication in any of the Veteran's records that he was prescribed bedrest by a physician at any time during the appeal period.  Thus, the Board finds that a higher disability rating under the General Rating Formula for IVDS Based on Incapacitating Episodes is not appropriate.

Further, at no point during the appeal period has the Veteran demonstrated bowel or bladder incontinence.  

As such, the Board finds that since December 5, 2011, a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.

Radiculopathy

The Board will now discuss whether the Veteran is entitled to an increased rating for his service-connected bilateral lower extremity radiculopathy.  

As previously noted, the Veteran is service-connected for right lower extremity radiculopathy and left lower extremity radiculopathy, each rated as 10 percent disabling from September 24, 2009 and rated as 20 percent disabling from February 24, 2016.  The Veteran's radiculopathy is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120.
Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term 'incomplete paralysis' indicates a degree of loss or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis that is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Prior to December 5, 2011, in order to warrant a higher rating for the Veteran's bilateral lower extremity radiculopathy, the evidence would need to show that the Veteran's radiculopathy was manifested by moderate incomplete paralysis of the sciatic nerve.  Since December 5, 2011, in order to warrant a higher rating, the evidence would need to show that the Veteran's bilateral lower extremity radiculopathy manifests by more than wholly sensory symptoms.  As noted above, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 

Here, throughout the appeal period prior to December 5, 2011, the record is clear that the Veteran experienced lower back pain with radicular symptoms, which included pain that radiating down both of his legs.  On VA examination in December 2011, the examiner opined that the Veteran experienced moderate bilateral lower extremity radiculopathy.  In February 2013, the examiner opined that the Veteran's radiculopathy was mild.  However, on most recent VA examination in May 2017, the examiner again found that the severity of the Veteran's radiculopathy was moderate.

When considering the evidence as a whole, the Board finds that a rating of 20 percent, but no more, is warranted for the Veteran's bilateral lower extremity radiculopathy for the entire appeal period.

As noted, the Veteran's bilateral lower extremity radiculopathy was found to have been both moderate and mild in severity.  However, on VA examination in February 2013, while the examiner indicated that the Veteran experienced mild constant pain; milder intermittent pain; mild paresthesias and/or dysesthesias; and mild numbness bilaterally, the examiner did not provide further information regarding how long the Veteran's symptoms were mild and the frequency with which the Veteran experienced those symptoms.  A review of the record does not reveal specific findings that the Veteran's bilateral lower extremity radiculopathy had improved.  Additionally, due to the wax and wane characteristics of the Veteran's lower extremity disabilities, and resolving all reasonable doubt in his favor, the Board finds that the Veteran's bilateral lower extremity radiculopathy more nearly approximated moderate incomplete paralysis of the sciatic nerve.  This is consistent with the findings of the December 2011 and May 2017 VA examiners.

However, throughout the appeal period, there is no indication that the Veteran's radiculopathy was more than wholly sensory.  As noted, a higher evaluation of 40 percent is not warranted for paralysis of the sciatic nerve unless the evidence shows nerve damage is moderately severe.  Here, at worst, the Veteran has been found to experience moderate constant pain; moderate paresthesias and/or dysesthesias; and moderate numbness; with normal muscle strength, no muscle atrophy, and normal reflexes.  

Based on this, the Board finds that throughout the appeal period, the Veteran has demonstrated moderate, but no more, bilateral lower extremity radiculopathy.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral lower radiculopathy; however, the Board finds that his symptomatology has been appropriately rated with the evaluations currently assigned throughout the appeal period.  Therefore, assigning any further staged rating for these disabilities is not warranted.

In sum, the Board finds that after resolving all reasonable doubt in his favor, a 20 percent rating for each lower extremity due to radiculopathy, but no more, is warranted for the entire appeal period.












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to a rating in excess of 10 percent for the service-connected lumbar spine disability prior to December 5, 2011, is denied.

Entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability since December 5, 2011, is denied.

For the entire period on appeal, entitlement to a 20 percent rating, but no more, for service-connected right lower extremity radiculopathy is granted.

For the entire period on appeal, entitlement to a 20 percent rating, but no more, for service-connected left lower extremity radiculopathy is granted.


REMAND

Although the additional delay is regrettable, the Board finds that a remand is necessary in this case.

The Veteran contends that he is entitled to service connection for a prostate disorder.  As noted in the Board's prior remand, VA treatment records dated in 2007 and 2009 reflect diagnosed prostatitis and benign prostatic hypertrophy (BPH).  The remand directed the RO to schedule the Veteran for a VA examination to determine the current nature and the etiology of the Veteran's history of prostatitis, benign prostatic hypertrophy (BPH), and prostate cancer.  However, a review of the examination report reveals that the examiner only addressed the etiology of the Veteran's prostate cancer.  The Board acknowledges that the examiner noted the Veteran's contentions that he believes his BPH and prostatitis are related to his prostate cancer and explained why this was less likely than not the case.  The examiner additionally stated "regarding prostatitis, as per vet he was diagnosed with the condition during service, but this was not supported by STR's review. . . .  Even if indeed he was treated for prostate in 2007 and 2008 this does not connect it to service."  The examiner further stated "having an enlarged prostate (BPH) however is very common in older men and does not increase the risk of getting prostate cancer."  Essentially, the examiner addressed whether the Veteran's BPH and prostatitis were related to his prostate cancer; however, the examiner did not address whether the BPH and prostatitis could be directly related to service to include as a result of exposure to environmental hazards and burning trash.

In addition, as noted in the introduction, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice, 22 Vet. App. at 453-55.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, Social Security records associated with the claims file indicate that the Veteran reported being unable to work as a result of his lumbar spine and PTSD disabilities.  On this record, the Board finds that the issue of entitlement to TDIU has been raised and should be adjudicated.  The RO has not yet addressed the claim and, in any case, the evidence regarding the Veteran's employment and educational history is incomplete.  Further, the Veteran has not been provided the required notice regarding the elements of a TDIU claim.  Given the lack of notice and development of the record, it would be prejudicial for the Board to address the merits of that issue at this time.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits). 

The Veteran has not submitted any formal application for TDIU providing full details regarding his employment and educational history.  The AOJ should contact the Veteran and request that he provide a completed VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the March 2017 VA examiner regarding the Veteran's prostate conditions other than prostate cancer.

The examiner is asked to address:

a)   Whether it is at least as likely as not that the Veteran's BPH had its onset during a period of active service, or is otherwise related to his active service, including his reported history of exposure to burning trash;

b)   Whether it is at least as likely as not that the Veteran's prostatitis had its onset during a period of active service, or is otherwise related to his active service, including his reported history of exposure to burning trash;

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.   Provide the Veteran a VCAA notice letter notifying him and his representative of the evidence necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Veteran and his representative should be provided with an opportunity to respond.

3.   After completing the development requested, readjudicate the Veteran's claim for a prostate disorder and adjudicate the claim for a total disability rating based on individual unemployability (TDIU).  If the claims are denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


